DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Pre-Brief Appel Conference Decision filed on 1/28/2021.  Claims 1-4, 8-10, 12, 14, 16-18, 20, and 22-29 are pending in this office action, of which claims 1, 9, and 17 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 1-5, filed 12/10/2020, with respect to the rejections of claims 1-4, 8-10, 12, 14, 16-18, 20, and 22-29 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 1-4, 8-10, 12, 14, 16-18, 20, and 22-29 have been allowed in this office action.

Reasons for Allowance
Claims 1-4, 8-10, 12, 14, 16-18, 20 and 22-29 (re-numbered 1-20) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art reference White et al. (US 20070226032 A1) discloses an enhanced enterprise system integrates enterprise application functionality of a conventional enterprise system and collaboration functionality of a conventional collaboration system to provide a centralized project or team space for managing and capturing the collaborative activity that is inherent in the enterprise application processes. For example, the enhanced enterprise system allows a user to access an enterprise application object and to create a shared team space for the enterprise application object. This causes the enhanced enterprise system to provision a collaborative site or team space within the 
 The prior art reference Peak et al. (US 20120245963 A1) discloses systems, methods, apparatus, computer program code and means may be provided to automatically generate social network posting information responsive to a trigger event associated with an insurance agent.
The major difference between the prior art and the instant invention is the improvement of the expansion of the contact base for the entrepreneurs and small businesses by utilizing the global social network system. The claimed invention provide specific method to create business object and corresponding social object and allows retrieving relevant conversions from the aggregated and indexed conversion documents based on the user provided search term. Where the White reference discloses the enhanced enterprise system to provision a collaborative site or team space within the integrated collaboration system, and associate the team space to the enterprise application object through which the team space was provisioned. The Peak reference teaches systems and methods to distribute information, including information associated with insurance products and services, by leveraging existing social networks. However, none of the reference teaches "generating a plurality of conversations coupled to the social object that each comprise individual messages”, "aggregating messages in each conversation into a corresponding conversation document, wherein at least one conversation document includes aggregated messages between a plurality of parties”, and “indexing the conversation documents, wherein the aggregated messages within a given conversation document are indexed as a whole in order to index the given conversation document" as argued on pages 1-5.
Therefore, these and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “receiving, by a social network that is provided by a first server, from an enterprise application, a business object and an associated system of record, wherein the enterprise application comprises a customer relationship management (CRM) system, the business object comprises a customer record within the CRM system, and the received system of record corresponds to a stored system of record for the customer record within the CRM system, generating in the social network, a social object that represents the business object and comprises a membership list that defines access to the social object by members of the social network, wherein changes to the social object by members in the membership list modify the stored system of record for the customer record within the CRM system; generating a plurality of conversations coupled to the social object that each comprise individual messages, wherein the generated conversations each comprise a conversation membership list, and at least a portion of each conversation membership list matches at least a portion of the social object membership list, aggregating messages in each conversation into a corresponding conversation document, wherein at least one conversation document includes aggregated messages between a plurality of parties and indexing the conversation documents, wherein the aggregated messages within a given conversation document are indexed as a whole in order to index the given conversation document; receiving a keyword search term; searching for the keyword search term within the indexed conversation documents to generate a result set of conversations, determining a relevance between the keyword search term and each conversation document in the result set and displaying the result set of conversations based on the determined relevance in response to the searching” as recited in the independent claims 1, 9 and 17. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




4/6/2021



/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164